NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                  JONATHAN MICHAEL FELIX, Petitioner.

                          No. 1 CA-CR 13-0648 PRPC
                              FILED 3-5-2015


            Appeal from the Superior Court in Maricopa County
                         No. CR2012-006017-001
              The Honorable Pamela Hearn Svoboda, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Jonathan Michael Felix, Florence
Petitioner
                               STATE v. FELIX
                             Decision of the Court



                       MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Michael J. Brown joined.



O R O Z C O, Judge:

¶1           Petitioner Jonathan Michael Felix petitions this court for
review from the dismissal of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated below, grant
review and deny relief.

¶2            Felix pled guilty to two counts of armed robbery and one
count each of aggravated assault, kidnapping and misconduct involving
weapons. The trial court sentenced him to 10.5 years’ imprisonment for
one count of armed robbery and placed him on an aggregate term of four
years’ probation for the remaining counts.

¶3            Felix now seeks review of the summary dismissal of his
second petition for post-conviction relief. We have jurisdiction pursuant to
Arizona Rule of Criminal Procedure 32.9.c.

¶4            We deny relief. None of the issues Felix identifies in his
petition for review to this court were raised in the petition for post-
conviction relief he filed with the trial court. A petition for review may not
present issues not first presented to the trial court. State v. Ramirez, 126 Ariz.
464, 467 (App. 1980); State v. Wagstaff, 161 Ariz. 66, 71 (App. 1988); State v.
Bortz, 169 Ariz. 575, 577 (App. 1991); Ariz. R. Crim. P. 32.9.c.1(ii).




                                        2
                              STATE v. FELIX
                            Decision of the Court



¶5            In the petition filed with the trial court, Felix sought copies of
a police report, transcripts and various other discovery materials as well as
“all evidence” that pertained to his case. These are not cognizable grounds
for relief under Rule 32.1.

¶6            For the foregoing reason, grant review and deny relief.




                                    :ama




                                       3